EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sachin Kandhari on 5/5/22.
The application has been amended as follows: 
See attached office action appendix “CLAIMS”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Hosseini (US 20190349897 A1) discloses “A method comprising: receiving, by a wireless device, configuration parameters of a cell comprising: a first bandwidth part; and a second bandwidth part;” and discloses in paragraph 109; “receiving a downlink control information (DCI) indicating: a priority of a transport block…” in paragraph 110. However, Hosseini does not explicitly disclose that the DCI contains “a hybrid automatic repeat request (HARQ) feedback timing of a HARQ feedback of the transport block”, “switching, after receiving the DCI and before the HARQ feedback timing, from the first bandwidth part to the second bandwidth part as an active bandwidth part”, nor “determining, based on switching from the first bandwidth part to the second bandwidth part and before the HARQ feedback timing, whether to transmit or drop the  HARQ feedback in response to the priority of the transport block being respectively associated with a first service type or a second service type.” Huang (US 20190306841 A1) discloses the missing features the DCI contains “a hybrid automatic repeat request (HARQ) feedback timing of a HARQ feedback of the transport block” in paragraph 106 and “switching, after receiving the DCI and before the HARQ feedback timing, from the first bandwidth part to the second bandwidth part as an active bandwidth part” in paragraph 420 and would be obvious for one of ordinary skill in the art to combine with Hosseini because switching BWPs before transmitting HARQ-ACK allows switching to a BWP for a higher priority service such as URLLC without having to drop or delay a transmission, thereby improving service performance. However, Huang also does not disclose “determining, based on switching from the first bandwidth part to the second bandwidth part and before the HARQ feedback timing, whether to transmit or drop the  HARQ feedback in response to the priority of the transport block being respectively associated with a first service type or a second service type” within the context of the rest of the limitations of the claim. 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. 
Claims 11 and 20 contain similar allowable subject matter to claim 1 and are allowed for similar reasons.
Claims 2-10 and 12-19 depend on claims 1 and 11 and are allowable based on their dependence to claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412